Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is responsive to the response filed on 03/11/2022. Thus, claims 1-20 are presently pending in this application.
Applicant’s arguments, see Section I on page 1 of the applicant's remarks, filed 07/13/2021, with respect to the 35 U.S.C. 112 rejections of claim 1 has been fully considered and are persuasive.  The rejections of 10/20/2021 has been withdrawn.
 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered and were persuasive.  Claims 1-20 are now being rejected under new grounds.   
Applicant has amended claims 1 to recite that the actuators would have a static “backdrive” torque. In response to Applicant’s amendment Examiner has added reference Han (US Pub No.: 2012/0259429).
With respect to claim 13, the applicant argued that the peak output torque of Langlois would be a result of the motor with a transmission that is altering the torque that is then described in Langlois as opposed to just the motor by itself. As such, Examiner has added reference Goldfarb (US Pub No.: 2013/0197408).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213), Dalley (US Pub No.: 2019/0070059), and Han (US Pub No.: 2012/0259429).
Regarding claim 1, Langlois discloses a powered prosthesis (disclosed in the abstract), comprising: a first joint actuator (as per [0010], one actuator will be placed at the hip portion of the device); a second joint actuator (also in [0010], where another actuator is mentioned as being at the knee portion); a connector to connect the first joint actuator with the second joint actuator (being the thigh element between the knee and hip in figure 8); and a power source connected with both the first and second joint actuator (the hip and knee joint are disclosed as being powered in [0016]. One power supply is disclosed in [0040] and figure 3, which implies that all of the powered joints will be using the one disclosed power supply).
However, Langlois does not explicitly teach an instance wherein the first joint actuator and the second joint actuator are both at least backdrivable and configured such that when one of the first or second joint actuator is drawing power from the power source, the other of the first or second joint actuator can generate power for the power source. Instead, Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox” as disclosed in the abstract and column 8 lines 23-34.  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backdrivable planetary gearbox of the abstract of Sears into the device of Langlois in place of the planetary gears in [0097] of Langlois for the purpose of providing a means to return the device of Langlois to a rest position without expending additional power from the power source of Langlois. This is taught in column 8 lines 23-55 of Sears, wherein Sears states that a backdriving would return force to the drive shaft (which can be used to return power) as well as provide a means to rotate the device to a rest position. 
From here, Langlois in view of Sears does not teach an instance wherein the first joint actuator and the second joint actuator have a static backdrive torque of less than 10 Nm. Instead, Dalley teaches “at least 10 Nm of continuous torque” in [0052] that is provided by an actuator (also disclosed in [0052]). This continuous torque would be a static torque as a static torque is taken to mean a torque that remains at a stable level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuators of Dalley that are capable of providing 10 Nm of torque into the devices of Langlois in view of Sears for the purpose of providing an adequate torque to move the joints of the exoskeleton to prevent a falling (as per [0057]). The high torque output from the motors of Dalley would “apply torque to the knee joint components and the hip joint components such that the leg components of the exoskeleton (and this the legs of the user) are straightened and brought together” in [0057] that would then lead to a fall prevention and immediate recovery (also in [0057]).
With respect to the static torque being a static backdrive torque, Langlois, Sears, and Dalley does not teach a backdriving of an actuator. Instead, Han would teach an elastic actuator in [0009] that would store energy when compressed and release the energy to perform a positive work as per [0036]. As the generic meaning of backdriving with respect to a backdriving actuator is taken to mean an actuator that is able to operate when unpowered (mainly in a reversed direction), Han is taken to teach a backdrivable actuator despite not explicitly disclosing this. Additionally, as per figure 6 and [0045], the torque applied to by the actuator, being the augmented torque would be less than 10 Nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elastic actuator of Han in place of the actuators disclosed within Langlois, Sears, and Dalley for the purpose of providing an actuator that could store energy from the movement of a user then power the actuator after the energy is stored. 

Regarding claim 3, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, with Langlois further including a controller, the controller including at least a microprocessor (microprocessor disclosed in [0003] with a processor to disclose motor actuation in [0071]. It is assumed that these processors are the same). 
Regarding claim 4, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, wherein Langlois discloses the first joint actuator further includes a first housing (said actuator is housed in 102 as per [0071]) having a first motor (an electric motor in [0071]) and first transmission positioned co-axially therein (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement). 
Regarding claim 5, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 4, wherein Langlois the first motor has a peak output torque of at least about 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm).
Regarding claim 6, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 4, wherein Langlois teach the first transmission includes a plurality of planetary gears (as disclosed in [0097], wherein the transmission systems for the actuators disclosed can be a planetary gear system).
Regarding claim 7, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, wherein Langlois discloses the second joint actuator includes a second housing (a knee actuator, disclosed in [0051], is shown in figure 13.  The knee actuator is within part 1314 which will act as a housing) having a second motor and a second transmission positioned co- axially therein (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement. This transmission is seen as being used in both actuators).
Regarding claim 8, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 7, wherein Langlois discloses the second motor has a peak output torque of at least about 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. While this is disclosed for the hip, it would be obvious to assume that the knee joint actuator will have similar properties as the knee actuator remains silent on these values. It would be beneficial to incorporate these properties of the hip actuator into the knee actuator to better detail how the knee actuator will operate).
Regarding claim 10, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 7, wherein Langlois teaches the second transmission includes a plurality of planetary gears (as disclosed in [0097], wherein the transmission systems for both actuators disclosed can be a planetary gear system).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213), Dalley (US Pub No.: 2019/0070059) and Han (US Pub No.: 2012/0259429) in further view of Anh (US PGPub No.: 2015/0196449).
Regarding claim 2, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, further including an adapter for connecting the prosthesis with a human body (the hip socket disclosed in the abstract). However, Neither Langlois nor Sears disclose an inertial measurement unit (IMU) positioned adjacent the first joint actuator. Instead, Anh discloses an inertial sensor in [0048] that can be placed at the hip in [0086]. As it is placed at the hip, it can be placed near the first joint actuator of Langlois, which is a hip actuator. Also, as a mounting is disclosed in [0048], an adaptor of sorts is also seen as being provided as a mounting will require an adaptor of some kind.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate an inertial sensor as presented in Ahn in to the device of Langlois in view of Sears as this sensor will evaluate a location of a wearer of an exoskeleton. This is performed via an acceleration sensing and angular velocity sensing that is performed with the inertial sensor as per [0100].  This location sensor is beneficial as this will allow for a control of an exoskeleton to take into account location data to adjust itself to the current walking environment (as disclosed in [0013]). As Langlois is a powered prosthesis with a controller, integrating further detail to optimize the control of the device of Langlois is seen as being inherently beneficial to the operator of said device. As such, one with skill in the art would find it obvious to incorporate the device of Ahn into that of Langlois. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213), Dalley (US Pub No.: 2019/0070059) and Han (US Pub No.: 2012/0259429) in further view of Rouse (US PGPub No.: 2018/0092761).
Regarding claim 9, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 7. However, said combination does not teach an instance wherein the second joint actuator further includes a link system connecting the second joint actuator with a joint plate, and a 6-axis load cell coupled with the joint plate.  Instead, Rouse does disclose a six axis load sensor in [0077] that is on the motor of an ankle assistive device (the device of Rouse is disclosed as being on an assistive device in the abstract). This sensor can take the place of the “at least one sensor” in [0029] of Langlois and utilize this disclosed connection between a controller and actuator. Said sensor can be placed on the foot member 600’ in figure 7 and be used to measure load values to be sent to the controller to control the actuator activation.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate the 6-axis load sensor of Rouse into the device of Langlois as a 6-axis load sensor by definition will sense forces in three axes and torques in three axes.  This means that a 6-axis load sensor is an effective means of measuring both a load and a torque applied to a portion of a device. This sensing will make the load cells, disclosed in [0100] of Langlois more robust as they will be able to measure a load or a torque in multiple directions. This will also enable the controller of Langlois to receive more data that will allow for a control/monitoring of the system that will influence how the disclosed actuators will operate. As a result, it is seen as obvious to one with skill in the art to incorporate the 6-axis load sensor of Rouse into the device of Langlois. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Sears (US Patent No.: 5,888,213), Dalley (US Pub No.: 2019/0070059) and Han (US Pub No.: 2012/0259429) in further view of Endo (US Pub No.: 2015/0366740).
Regarding claim 11, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, wherein Sears will teach an at least one of the first and second joint actuators is very backdrivable (Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097], and said gearbox will allow either the first or the second joint actuator to be very backdriveable). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the backdriving of Sears into the device of Langlois because, as per column 8 lines 23-55 of Sears, the backdriving gear box of Sears will return force to the drive shaft (which can be used to return power) as well as provide a means to rotate the device to a rest position.
From here, Langlois in view of Sears, Dalley, and Han does not teach a static torque of less than 5 Nm.  Instead, Endo does teach a static torque of less than 5 Nm in [0030], wherein a maximum torque of 4Nm is disclosed. This torque is taken to be a static torque as it is from a DC motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque generated by the motors of Endo into the device of Langlois in view of Sears, Dalley, and Han for the purpose of providing a torque output for a movement of the thigh relative to the hip (as disclosed in [0030] of Endo).  As Langlois remains silent on the hip to be applied by the motor between the hip and the thigh, and as Endo does disclose a torque value for a hip joint, it would be seen as beneficial to incorporate the 4 Nm force applied as Endo into the device of Langlois as this would teach a torque that can be applied to the hip of a user to drive an exoskeleton while preventing injury to the hip joint of the user.  
Regarding claim 12, Langlois in view of Sears, Dalley, and Han teach the powered prosthesis according to Claim 1, wherein Sears will teach an at least one of the first and second joint actuators is excessively backdrivable (Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097], and said gearbox will allow either the first or the second joint actuator to be very backdriveable). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the backdriving of Sears into the device of Langlois because, as per column 8 lines 23-55 of Sears, the backdriving gear box of Sears will return force to the drive shaft (which can be used to return power) as well as provide a means to rotate the device to a rest position.
From here, Langlois in view of Sears, Dalley, and Han does not teach a static torque of less than 2.0 Nm.  Instead, Endo does teach a static torque of less than 2.0 Nm in [0030], wherein a maximum torque of 4Nm is disclosed. This torque is taken to be a static torque as it is from a DC motor, and is seen as capable to teach a torque of less than 2.0 Nm as Endo teaches a ceiling of 4 Nm to be applied via a motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque generated by the motors of Endo into the device of Langlois in view of Sears, Dalley, and Han for the purpose of providing a torque output for a movement of the thigh relative to the hip (as disclosed in [0030] of Endo).  As Langlois remains silent on the hip to be applied by the motor between the hip and the thigh, and as Endo does disclose a torque value for a hip joint, it would be seen as beneficial to incorporate the 4 Nm force applied as Endo into the device of Langlois as this would teach a torque that can be applied to the hip of a user to drive an exoskeleton while preventing injury to the hip joint of the user.  
Claims 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US Pub No.: 2013/0261766) in view of Goldfarb (US Pub No.: 2014/0142475).
Regarding 13, Langlois discloses a powered prosthesis, comprising: a first joint actuator, the first joint actuator (as per [0010], one actuator will be placed at the hip portion of the device) including a first motor (an electric motor in [0071]) and a first transmission axially aligned with the first motor (this will be the planetary gears disclosed in [0097] which will need to be placed with the motor in order to drive joint movement), wherein the first motor is at least a high output torque motor (a high torque output is disclosed in [0104]) having a peak output torque measured over a 10 second time period of at least 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. It is assumed that this torque would last for at least 10 seconds as this torque would be applied during a flexion motion); a second joint actuator (also in [0010], where another actuator is mentioned as being at the knee portion), the second joint actuator including a second motor (it is assumed that the electric motor in [0025] will be used for both actuators)  and a second transmission axially aligned with the second motor (the transmission is disclosed in [0097], with a motor being coaxially disposed with a transmission in [0025]), wherein the second motor is at least a high output torque motor (a high torque output is disclosed in [0104]) having a peak output torque measured over a 10 second time period of at least 1.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. It is assumed that this torque would last for at least 10 seconds as this torque would be applied during a flexion motion); a connector to connect the first joint actuator with the second joint actuator (being the thigh element between the knee and hip in figure 8); and a power source connected with both the first and second joint actuator (the hip and knee joint are disclosed as being powered in [0016]. One power supply is disclosed in [0040] and figure 3, which implies that all of the powered joints will be using the one disclosed power supply). 
From here, Langlois did not disclose that the 1.0Nm of torque would be directly from the motor instead of from a transmission and a motor. Instead, Goldfarb (US Pub No.: 2014/0142475) would teach motors at joints of a user having a continuous torque of at least 10 Nm in [0057]. While a speed-reduction transmission is disclosed in [0047], [0057] discloses that the motor would be configured to provide a baseline amount of continuous torque. As such, Goldfarb is taken to teach that the motor itself would be providing the disclosed torque here. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque output of Goldfarb into the device of Langlois for the purpose of providing a constant torque output as the continuous torque output of Goldfarb would allow for a smooth motion to be performed as there will be no variations in the torque that is driving the motion of a patient body. 
Regarding 16, Langlois in view of Goldfarb teaches the powered prosthesis according to claim 13, wherein Langlois discloses the at least one of the first motor and the second motor is a very high output torque motor (a high output torque is disclosed in [0104]) and thereby has a peak output torque measured over a 10 second time period of at least 1.5 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. It is assumed that this torque would last for at least 10 seconds as this torque would be applied during a flexion motion). 
Regarding claim 17, Langlois in view off Goldfarb teaches the powered prosthesis according to claim 13, wherein Langlois discloses the at least one of the first motor and the second motor is an extremely high output torque motor (a high output torque is disclosed in [0104]) and thereby has a peak output torque measured over a 10 second time period of at least 2.0 Nm (the peak output torque is disclosed as being 10 or 20 Nm in [0202].  It also stands to reason that Langlois can output 1 Nm as it is disclosed as being able to output a negative torque of [0158], which means the torque output of Langlois can range from a negative amount up to 20 Nm. It is assumed that this torque would last for at least 10 seconds as this torque would be applied during a flexion motion).
Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Goldfarb (US Pub No.: 2014/0142475) in further view of Anh (US PGPub No.: 2015/0196449).
Regarding claim 14, Langlois in view of Goldfarb teach the powered prosthesis according to Claim 13, with Langlois further including a controller, the controller including at least a microprocessor (microprocessor disclosed in [0003] with a processor to disclose motor actuation in [0071]. It is assumed that these processors are the same. The abstract discloses a computer controlled actuator, which means a controller is present). However, Langlois in view of Dalley does not teach an inertial measurement unit (IMU) positioned adjacent the first joint actuator. Instead, Anh discloses an inertial sensor in [0048] that can be placed at the hip in [0086]. As it is placed at the hip, it can be placed near the first joint actuator of Langlois, which is a hip actuator. Also, as a mounting is disclosed in [0048], an adaptor of sorts is also seen as being provided as a mounting will require an adaptor of some kind.
It is obvious to one of ordinary skill in the art at the time of filing to incorporate an inertial sensor as presented in Ahn in to the device of Langlois in view of Sears as this sensor will evaluate a location of a wearer of an exoskeleton. This is performed via an acceleration sensing and angular velocity sensing that is performed with the inertial sensor as per [0100].  This location sensor is beneficial as this will allow for a control of an exoskeleton to take into account location data to adjust itself to the current walking environment (as disclosed in [0013]). As Langlois is a powered prosthesis with a controller, integrating further detail to optimize the control of the device of Langlois is seen as being inherently beneficial to the operator of said device. As such, one with skill in the art would find it obvious to incorporate the device of Ahn into that of Langlois. 
Regarding claim 20, Langlois and Goldfarb teach does disclose the powered prosthesis according to Claim 13. However, Langlois does not disclose an instance wherein at least one of the first and second joint actuators is backdrivable. Instead, Sears does disclose a motor for a prosthetic that is connected to a “backdrivable planetary gearbox.”  Said gearbox can be used in place of the planetary gear transmission of Langlois disclosed in [0097].
It is obvious to one of ordinary skill in the art at the time of filing that a backdrivable planetary gear box is something that is known in the art as we see a backdrivable gearbox used within the prosthetic arm of Sears.  While the type of devices presented in Langlois and Sears are different, they are both seen in the same field of endeavor, and their respective planetary gear systems are both acting as a means to transmit force to a prosthetic joint to impart movement.  From here, we see Sears disclose, in column 8 lines 23-55, specific motor and gearbox details that will make implementing a backdriving beneficial to Langlois. As per this section of Sears, a backdriving will return force to the drive shaft (which can be used to return power) as well as provide a means to rotate the device to a rest position. This is beneficial to the device of Langlois as this will provide a means to return the device of Langlois to a rest position without expending additional power from its power source. This is seen as a beneficial addition as well as an alternative way of operating the device in Langlois.  As a backdriven planetary gear system is something that is known in the art, it would be seen as obvious to incorporate a backdrivable planetary gear system like the one presented in Sears into the device of Langlois. 
From here, Langlois in view of Sears and Dalley does not teach a static torque of less than 10 Nm.  Instead, Endo does teach a static torque of less than 10 Nm in [0030], wherein a maximum torque of 4Nm is disclosed. This torque is taken to be a static torque as it is from a DC motor, and is seen as capable to teach a torque of less than 2.0 Nm as Endo teaches a ceiling of 4 Nm to be applied via a motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque generated by the motors of Endo into the device of Langlois in view of Sears and Dalley for the purpose of providing a torque output for a movement of the thigh relative to the hip (as disclosed in [0030] of Endo).  As Langlois remains silent on the hip to be applied by the motor between the hip and the thigh, and as Endo does disclose a torque value for a hip joint, it would be seen as beneficial to incorporate the 4 Nm force applied as Endo into the device of Langlois as this would teach a torque that can be applied to the hip of a user to drive an exoskeleton while preventing injury to the hip joint of the user.  
Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US PGPub No.: 2013/0261766) in view of Goldfarb (US Pub No.: 2014/0142475) in further view of Sears (US Patent No.: 5,888,213) and Smith (US PGPub No.: 2018/0193172).
Regarding claim 15, Langlois in view of Goldfarb does teach the powered prosthesis according to Claim 13. However, Langlois in view of Goldfarb doesn’t teach an instance wherein the first joint actuator is a quasi-direct drive actuator having a transmission gear ratio of less than or equal to 24 to 1. Instead, Smith does teach a planetary gear ratio of 4:1, 3:1, and 2:1 (or greater) gear ratios for a planetary gear scheme, as disclosed in [0118]). The gear ratios of Smith will be incorporated into the planetary gearbox of Langlois (which is disclosed in [0097]) of the first or second actuator. It should also be noted that the motors of Smith are considered a quasi-direct drive actuators as the gear ratios disclosed therein are under 10:1, which is seen as the requirement for an actuator (with a transmission therein).
It would be seen as obvious to one of ordinary skill in the art at the time of filing to incorporate the gear ratios of Smith into Langlois in view of Goldfarb as the gear ratios of Smith will allow for a high torque output of the disclosed actuators.  As per the end of [0104] in Langlois, the device in Langlois is supposed to enable a high torque.  This is performed via a high gear ratio, which is provided in Smith. As Langlois discloses a high torque output and a high gear ratio, and as Smith will provide a high torque as it provides a quasi-direct drive actuator (which, by definition, applies a high torque), the gear ratios provided in Smith are seen as being applicable to the high gear ratio disclosed in Langlois. From here, it is seen as beneficial to incorporate the gear ratios of Smith into Langlois as the gear ratios will provide further detail into Langlois and further disclose how Langlois can provide a high torque to the joints of a user. As such, it is seen that one with skill in the art would find it obvious to incorporate the gear ratios of Smith into Langlois in view of Goldfarb. 
Regarding claim 18, Langlois in view of Goldfarb teaches the powered prosthesis according to Claim 13. However, Langlois in view of Goldfarb does not disclose an instance wherein the second joint actuator is a quasi-direct drive actuator having a transmission gear ratio of less than or equal to 24 to 1. Instead, Smith does teach a planetary gear ratio of 4:1, 6:1, and 2:1 (or greater) gear ratios for a planetary gear scheme, as disclosed in [0118]). The gear ratios of Smith will be incorporated into the planetary gearbox of Langlois (which is disclosed in [0097]) of the first or second actuator. It should also be noted that the motors of Smith are considered a quasi-direct drive actuators as the gear ratios disclosed therein are under 10:1, which is seen as the requirement for an actuator (with a transmission therein). It would be seen as obvious to one of ordinary skill in the art at the time of filing to incorporate the gear ratios of Smith into Langlois as the gear ratios of Smith will allow for a high torque output of the disclosed actuators.  
Regarding claim 19, Langlois in view of Goldfarb teaches the powered prosthesis according to Claim 13. However Langlois in view of Goldfarb does not teach that the at least one of the first transmission and the second transmission has a transmission gear ratio of less than or equal to 22 to 1. Instead, Smith does teach a planetary gear ratio of 4:1, 3:1, and 2:1 (or greater) gear ratios for a planetary gear scheme, as disclosed in [0118]). The gear ratios of Smith will be incorporated into the planetary gearbox of Langlois (which is disclosed in [0097]) of the first or second actuator. It should also be noted that the motors of Smith are considered a quasi-direct drive actuators as the gear ratios disclosed therein are under 10:1, which is seen as the requirement for an actuator (with a transmission therein). It would be seen as obvious to one of ordinary skill in the art at the time of filing to incorporate the gear ratios of Smith into Langlois as the gear ratios of Smith will allow for a high torque output of the disclosed actuators.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774